                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 LOUIS DEGIDIO, INC.,                                Civil No. 19-2690 (JRT/ECW)
 LOUIS DEGIDIO SERVICES, INC.,
 JAMES DEGIDIO, and
 MICHAEL DEGIDIO

                                    Plaintiffs,     MEMORANDUM OPINION
                                                   AND ORDER ON PLAINTIFF’S
        v.                                         MOTION FOR PRELIMINARY
                                                         INJUNCTION
 INDUSTRIAL COMBUSTION, LLC, and
 CLEAVER-BROOKS, INC.,

                                 Defendants.

       Trevor R. Walsten and David A. Brandis, WALSTEN & TE SLAA, P.A., 7900
       Xerxes Avenue South, Suite 2000, Bloomington, Minnesota 55431, for plaintiffs.

       Ann M. Maher, HUSCH BLACKWELL LLP, 555 East Wells Street, Suite 1900,
       Milwaukee, Wisconsin, 53202, for defendants.

       Plaintiffs Louis DeGidio, Inc.; Louis DeGidio Services, Inc.; James DeGidio; and

Michael DeGidio (collectively, “DeGidio”) brought suit against Defendants Industrial

Combustion, Inc., and Cleaver-Brooks, Inc., (collectively, “IC”) based on IC’s termination

of a 60-year business relationship between DeGidio and IC. DeGidio brought claims for

breach of contract, fraud/misrepresentation, negligent misrepresentation, estoppel, tortious

interference, and unjust enrichment. DeGidio claims that because it is a franchisee, it is

entitled to the protections of the Minnesota Franchise Act. DeGidio has moved for a

Preliminary Injunction, requesting that the Court enjoin IC from terminating the business

relationship. The Court will deny the Motion.
                                         BACKGROUND

            DeGidio 1 is a distributor for IC, which manufacturers burners that are used in

     boilers. (Am. Compl. (“FAC”) ¶ 9, Dec. 2, 2019, Docket No. 40.) The parties and their

     predecessors-in-interest have had a business relationship for approximately 60 years. (Id.

     ¶ 4.) The parties’ relationship has been governed by a series of agreements. The most

     recent written agreement is from 2007. (Id., Ex. B (“2007 Agreement”) at 5, Dec. 2, 2019,

     Docket No. 40-1.)



I.          THE 2007 AGREEMENT

            As relevant to this dispute, the 2007 Agreement contains the following terms:

                   Term: “The Term of this Agreement shall be for three years,
                   beginning on the 15th of November, 2007, unless terminated as
                   provided for herein.” (2007 Agreement ¶ 2.)

                   Merger: “This Agreement represents the entire agreement
                   between IC and Louis DeGidio Inc., the Representative, and
                   all previous agreements (if any) are hereby terminated. No
                   change, alteration or amendment of this Agreement shall be
                   valid unless in written form, and executed by both parties.” (Id.
                   ¶ 18.)

                   Minimum stock: The Agreement requires DeGidio to maintain
                   “minimum stock at its place of business for efficient sale,
                   service and repair of I.C. products. (Id. ¶ 4)


     1
      Plaintiffs are referred to collectively as DeGidio for the purposes of this Order. However,
     only Louis DeGidio, Inc., is a signatory to the various agreements with Defendant
     Industrial Combustion, Inc. (FAC, Ex. B (“2007 Agreement”) at 5, Dec. 2, 2019, Docket
     No. 40-1.)

                                                      2
              Termination: “This Agreement may be terminated or cancelled
              by either party without cause with sixty-day written notice.
              The notice must be sent by Certified U.S. Mail by one party to
              the other, at their currently known address, and shall include
              the exact date of termination.” (Id. ¶ 16.)

              Training: “I.C. will assist in the training of the sales and service
              personnel of the Representative. Training shall be limited to
              the operation and application of I.C. products, or other training,
              which from time to time, may be deemed as necessary by I.C.
              and within related phases of the industry.” (Id. ¶ 5.)

       The 2007 Agreement does not use the term franchise and does not reference any

franchise fee. IC has not filed any franchise paperwork with the State of Minnesota. (Aff.

of David Brandis ¶ 3, Oct. 11, 2019, Docket No. 9.)



II.    PARTIES’ CONTINUED RELATIONSHIP POST-2010

       Although the 2007 Agreement expired by its own terms in 2010, the parties

continued their distribution relationship until 2019. In May 2019, IC reached out to

DeGidio to discuss sales targets, and sent DeGidio a sales target letter proposing that

DeGidio aim for $100,000 in sales for fiscal year 2020. (Decl. of Kevin Pheney (“Pheney

Decl.”) ¶¶ 20–21, Nov. 1, 2019, Docket No. 27.) After several attempts to meet in person,

the parties eventually met to discuss plans on August 15, 2019. (Id. ¶¶ 25-26.) During the

meeting DeGidio declined to increase its territory to the entire state of Minnesota but

agreed to the proposed sales target. (Id. ¶¶ 27–28.) However, by September 3, 2019,

DeGidio had not returned the signed sales target letter, despite IC’s repeated requests. (Id.

¶¶ 30, 32.) That day, IC gave DeGidio 30 days’ notice of termination. (Id. ¶ 33.)



                                                   3
       DeGidio filed its initial Complaint, seeking declaratory judgment and bringing

claims for breach of contract, fraud/misrepresentation, negligent misrepresentation,

estoppel, tortious interference, and unjust enrichment on October 10, 2019. (Compl. at 13-

25, Docket No. 1.) DeGidio filed its Motion for a Preliminary Injunction on October 11,

2019. (Docket No. 6.) On October 17, 2019, IC withdrew its initial September 3, 2019

notice, and instead issued a new 60-day notice of termination, effective that day. (Pheney

Decl. ¶ 34.) On December 2, 2019, while this Motion was pending, DeGidio filed an

Amended Complaint, adding Cleaver-Brooks, Inc., as a defendant, and adding two

additional claims for violations of the Minnesota Franchise Act and for Controlling Person

Liability. (FAC at 1, 26–27.) DeGideo is now seeking to enjoin IC from terminating its

business relationship with DeGideo while this litigation unfolds.



                                       DISCUSSION

I.     LEGAL STANDARD

       Whether a preliminary injunction should issue turns upon: (1) the probability of the

movant succeeding on the merits; (2) the threat of irreparable harm to the movant; (3) the

balance between this harm and the injury the injunction will inflict on the non-movant; and

(4) the public interest. Dataphase Sys. Inc. v. CL Sys., Inc., 640 F.2d 109, 113 (8th Cir.

1981) (en banc). For a preliminary injunction, the “question is whether the balance of

equities so favors the movant that justice requires the court to intervene to preserve the

status quo until the merits are determined.” Id. “It frequently is observed that a preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted unless the

                                                  4
movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong,

520 U.S. 968, 972 (1997) (quoting 11A Wright & Miller, Federal Practice and Procedure

§ 2948 (2d ed. 1995)).

       The Minnesota Franchise Act (“MFA”), Minn. Stat. §§ 80C.01–.22 (2018), alters

this standard somewhat. Courts presume irreparable harm to the franchisee if there is a

violation of the MFA by a franchisor who has failed to register with the State. See Minn.

Stat. § 80C.14, subd. 1; see also Upper Midwest Sales Co. v. Ecolab, Inc., 577 N.W.2d

236, 241 (Minn. Ct. App. 1998) (“If the [MFA] applies, irreparable injury is presumed).

However, this presumption attaches only in cases where the MFA clearly applies. If the

status of the franchisee is unclear, then the Court need not make such a presumption. See

Wave Form Sys., Inc. v. AMS Sales Corp., 73 F. Supp. 3d 1052, 1062 (D. Minn. 2014) (“If

there is a close factual dispute [about the status of an alleged franchisee] which could go

either way at a trial on the merits, a court should be reluctant to issue a preliminary

injunction.” (quoting Pac. Equip. & Irr., Inc. v. Toro Co., 519 N.W.2d 911, 915 (Minn. Ct.

App. 1994))).

II.    DEGIDIO IS NOT A FRANCHISE

       This Motion turns on the issue of whether DeGidio is a franchise of IC. If DeGidio

were a franchise, it would be entitled to a presumption of irreparable harm, and furthermore

would be likely to succeed on the merits, given the various protections of the MFA.

DeGidio would thus likely be entitled to a preliminary injunction.

       A.       Franchise Requirements



                                                5
       The MFA defines a franchise as: “(1) A right granted to the franchisee to engage in

business using the franchiser’s trade name or other commercial symbol, (2) a community

of interest in the marketing of goods or services between the franchisee and franchiser, and

(3) a franchise fee paid by the franchisee.” Coyne’s & Co. v. Enesco, LLC, 553 F.3d 1128,

1131 (8th Cir. 2009) (quoting Martin Inv’rs, Inc. v. Vander Bie, 269 N.W.2d 868, 874

(Minn. 1978)); see also Minn. Stat. § 80c.01, subd. 4(a)(1). IC does not dispute that that

parts (1) and (2) of the test are met here. (See Opp’n to Prelim. Injunction at 1–2, Nov. 1,

2019, Docket No. 24.) The parties dispute part (3), however—whether DeGidio ever paid

IC franchise fee.

       The MFA defines franchise fee as:

              [A]ny fee or charge that a franchisee . . . is required to pay . . .
              for the right to enter into a business or to continue a business
              under a franchise agreement, including, but not limited to, the
              payment either in lump sum or by installments of an initial
              capital investment fee, any fee or charges based upon a
              percentage of gross or net sales whether or not referred to as
              royalty fees, any payment for goods or services, or any training
              fees or training school fees or charges; provided, however, that
              the following shall not be considered the payment of a
              franchise fee:

              (a) the purchase of goods or agreement to purchase goods at a
              bona fide wholesale price;

              ...

              (e) the purchase, at their fair market value, of supplies or
              fixtures or agreement to so purchase supplies or fixtures
              necessary to enter into the business or to continue the business
              under the franchise agreement …

Minn. Stat. § 80C.01, subd. 9.


                                                   6
       A party may prove that it is a franchisee by demonstrating either a direct or indirect

franchise fee. See Coyne's & Co. v. Enesco, LLC, 553 F.3d at 1131. DeGidio did not pay

a direct franchise fee. As relevant here, an indirect franchise fee can be collected in at least

one of three ways: (1) requiring a party to purchase an unreasonable minimum inventory;

(2) mandatory fees for required training; and (3) charging inflated prices for parts. See,

e.g., Day Distrib. Co. v. Nantucket Allserve, Inc., No. 07-1132 (PJS/RLE), 2008 WL

2945442, at *5 (D. Minn. July 25, 2008) (collecting cases). However, ordinary business

expenses are not considered franchise fees unless they are unreasonable and lack a valid

business purpose. Id.

       B.     Franchise Fee as Unreasonable Minimum Stock

       “A minimum purchase requirement can be a franchise fee ‘if the distributors were

required to purchase amounts or items that they would not purchase otherwise.’” Coyne’s

& Co., 553 F.3d at 1131 (quoting Twin Cities Galleries, LLC v. Media Arts Grp., Inc.,

746 F.3d 598, 601 (8th Cir. 2007). “To so determine, the Court applies an objective test,

examining ‘whether the [minimum purchase] requirements were unreasonable.’” Id.

(quoting Twin Cities Galleries, 746 F.3d at 601 (alteration in original)). The 2007

Agreement, under the heading “Responsibilities of the Representative,” requires that

DeGidio “maintain minimum stock at its place of business for efficient sales, service and

repair of I.C. products.” (2007 Agreement ¶ 4, at 5.)

       DeGidio alleges that as a result of this contractual provision, it “maintain[ed] an

adequate service and parts organization” and “conduct[ed] its operations in a manner which

would promote customer satisfaction and the purchase and ownership of IC’s product line.”

                                                   7
(FAC ¶ 38, 43.) However, neither maintaining adequate organization nor promoting

customer satisfaction is an indication that the contractual stock requirement was

unreasonable. See Am. Parts Sys., Inc. v. T & T Auto., Inc., 358 N.W.2d 674, 676–77

(Minn. Ct. App. 1984) (finding that contractual provision requiring distributor to “carry a

representative supply of [manufacturer’s] products and [to] conduct his business in such a

manner as to protect the goodwill and image” of the manufacturer was not unreasonable). 2

        Because DeGidio fails to show that IC unreasonably required DeGidio to maintain

a minimum stock, it has not demonstrated an indirect franchise fee.

        C.       Franchise Fee as Required Training

        The MFA specifically notes that training fees may constitute a franchise fee. Minn.

Stat. § 80C.01, subd. 9 (“‘Franchise fee’ means any fee or charge that a franchisee . . . is

required to pay . . . including . . . any training fees . . . .”). However, the trainings and the

fees must be mandatory. See, e.g., Day Distrib. Co., No. 07-CV-1132 (PJS/RLE), 2008

WL 2945442, at *6 (collecting cases).

        The 2007 Agreement does not require DeGidio to attend any training, but it does

require that IC provide training to DeGidio when IC deems it necessary. The parties’

submissions indicate that while IC expects that its distributors have requisite knowledge to


        2
           In briefing this Motion, DeGidio raised several arguments in their reply brief that did not appear in
DeGidio’s Complaint or Motion. Generally, the Court does not entertain arguments made for the first time in a reply
brief. See Local Rule 7. 1(c)(3)(B) (“A reply memorandum must not raise new grounds for relief or present matters
that do not relate to the opposing party’s response.”); see also Redking Foods LLC v. Minn Assocs. LP, No. 13-CV-
0002 (PJS/JSM), 2014 WL 754686, at *4–5 (D. Minn. Feb. 26, 2014). However, even if the Court were to consider
DeGidio’s new arguments, it would find them insufficient. In their Reply, DeGidio alleges that IC’s 2019 requests
for a sales target constitute an unreasonable stock requirement. This is so, DeGidio asserts, because IC wanted to
promote its newer line of products, and that DeGidio preferred to promote IC’s older models. DeGidio has not
demonstrated that IC’s proposed sales target or its preference to promote its newer products included any stocking
requirements, much less unreasonable ones.

                                                             8
sell their products, it does not require that distributors attend any trainings. IC has offered

three training sessions in the past 6 or more years; of these, it appears DeGidio attended

one training session in 2016 and paid $350 for each of its three attendees. While DeGidio

claims that the cost of the training went beyond ordinary business expenses, DeGidio has

not provided any basis for that allegation. DeGidio has also failed to demonstrate that the

training sessions were mandatory; indeed, their attendance at the trainings indicates

otherwise. DeGidio has not demonstrated an indirect franchise fee through mandatory

training.

       D.       Franchise Fee as Inflated Prices

       “A price mark-up on goods above a bona fide wholesale price may constitute an

indirect franchise fee.” Coyne’s & Co., 553 F.3d at 1132. “The question of whether the

mark-up is a bona fide wholesale price or an indirect franchise fee is a fact-specific

inquiry.” Id.

       For IC-manufactured products, IC charged DeGidio a bona fide wholesale price.

However, for certain third-party components manufactured by a company called FireEye,

IC sold the products to DeGidio at its cost from the manufacturer—without adding any

markup. (Decl. of Mike Teasdale ¶ 7, Nov. 1, 2019, Docket No. 26.) It appears that IC

did not benefit or profit from the third-party component sales. The essence of a franchise

fee is the franchisee paying something of value to the franchisor. Here, because IC sold

the components at cost, DeGidio has not demonstrated an indirect franchise fee through

inflated pricing.



                                                   9
III.    THE TERMS OF THE 2007 AGREEMENT CONTROL

        Although 2007 Agreement expired by its terms in 2010, the parties continued their

business relationship on similar or identical terms. The parties are likely operating under

some form of an implied-in-fact contract. See Webb Candy, Inc. v. Walmart Stores, Inc.,

No. 09-CV-2056 (PJS/JJK), 2010 WL 2301461, at *8 (D. Minn. June 7, 2010) (“[W]hen

parties continue to perform under an expired contract, their conduct can give rise to a new,

implied-in-fact contract.”)

        There is no evidence indicating that the parties considered amending the termination

clause of the 2007 Agreement or any ensuing implied-in-fact contract. Absent any

amendment, the Court will assume for the purposes of this Motion that the terms of the

2007 Agreement , including the termination clause, remain in force. 3

IV. DEGIDIO DOES NOT MEET THE PRELIMINARY INJUNCTION
FACTORS

        Because DeGidio is likely not a franchisee, it is not entitled to the protections of the

MFA.      The Court will thus analyze the preliminary injunction factors without the

presumptions accorded a franchisee under the MFA. Because probability of success on the

merits has been called the most important of the four factors, the Court will consider it first.

Cf., e.g., Arnzen v. Palmer, 713 F.3d 369, 372 (8th Cir. 2013).

        A.      Probability of Success on the Merits




3
  The Court will discount any contracts and promises preceding the 2007 Agreement because the 2007
Agreement contains a merger clause and the parties did not present any evidence suggesting that the clause
should be disregarded.


                                                       10
        For the reasons discussed above, DeGidio is unlikely at this point to succeed on its

request for declaratory judgment that it is a franchise. Furthermore, because DeGidio is

not a franchise, it does not qualify for the protections of the MFA, which requires

franchisors to adhere to specific requirements termination when terminating a franchisee.

See Minn. Stat. § 80C.14, subd. 3.

        Without the additional requirements of the MFA, IC must comply only with the

terms of the contract. Here, the 2007 Agreement allows for termination without cause with

60-day written notice. IC’s initial termination did not meet this requirement, and it is

possible that DeGidio may have a claim for damages incurred during that period. 4

However, IC rescinded that termination notice, and instead issued a new termination notice

with the 60-day period required by the contract. The termination thus appears to be valid

under the terms of the 2007 Agreement. As a result, the Court cannot say that DeGidio is

likely to succeed on its breach of contract or other claims.

        B.      Threat of Irreparable Harm to DeGidio

        Even absent a presumption, DeGidio still makes a case for irreparable harm.

DeGidio’s claims of reputational harm are anticipatory and speculative.                       However,

DeGidio also alleges that it will go out of business if IC terminates the agreement. Such

harm may be irreparable. See Semmes Motors, Inc. v. Ford Motor Co., 429 F.2d 1197,

1205 (2d Cir. 1970) (“[T]he right to continue a business in which William Semmes had




4
 While DeGidio may succeed on this issue, the claim would be for harms already incurred and remediable
by money damages. Any claim for damages incurred during that period does not carry a threat of irreparable
harm and so cannot support a preliminary injunction.
                                                       11
engaged for twenty years and into which his son had recently entered is not measurable

entirely in monetary terms; the Semmes want to sell automobiles, not to live on the income

from a damages award.”) There is the potential for serious loss in this case, and the Court

is sympathetic to the potential loss of a three-generation family business. The Court also

finds, however, that the potential harms may be compensated by money damages.

       C.     Balance Between Harms

       IC would suffer only minimal harm if the preliminary injunction were granted. IC

asserts it would suffer reputational harm by having to remove RM Cotton as their co-

distributor, but this claim is anticipatory and speculative and IC provides no real evidence

of harm.

       D.     Public Interest

       The public interest does not appear to weigh strongly in either direction in this case.

See, e.g., Prime Therapeutics LLC v. Beatty, 354 F. Supp. 3d 957, 975 (D. Minn. 2018)

(determining that the public-interest factor was neutral because the case “implicates

primarily business interests, not public rights”).

       On the whole, because DeGidio has not made a clear showing that it is likely to

succeed on the merits of its claims and any harms may be compensated with money

damages, the Court will not grant a preliminary injunction at this time.


                                      CONCLUSION

       A preliminary injunction is an “extraordinary and drastic remedy”, where the

moving party carries the burden of persuasion. Mazurek, 520 U.S. at 972. DeGidio did


                                                 12
not pay a franchise fee to IC, and therefore is not a franchise and not entitled to the

presumptions and protections of the MFA. Without these protections and presumptions,

DeGidio has not shown that it is likely to succeed on the merits of its claims—the most

important factor in the preliminary injunction analysis. DeGidio has not met the very high

standard required for a preliminary injunction, and the Court will deny DeGidio’s Motion

for a Preliminary Injunction.


                                        ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiff’s Motion for a Preliminary Injunction [Docket No. 6]

is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: December 18, 2019                 ___________                     __________
at Minneapolis, Minnesota.                          JOHN R. TUNHEIM
                                                        Chief Judge
                                                 United States District Court




                                               13
